DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/20 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
nd antecedent basis issues) as follows: 
Claim 1 is amended to read on lines 14 and 19 “another surface” instead of “the other surface”.
Claim 11 is amended to read on lines 14 and 32 “another surface” instead of “the other surface”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-10 and 12-20, the closest prior art (see references on PTO 892 and IDS) discloses a semiconductor device comprising a plate-shaped first substrate 15 (see figs. 3&4A of Ikeda et al. ‘482) having first through fourth wirings (patterns of wirings 17) on first and second surfaces as claimed, a second plate shaped second substrate having fifth and sixth wiring patterns 18 on third and fourth surfaces as claimed, a plate-shaped switching element 11 having terminals on opposite surfaces (it is implicit that there are terminals on top and bottom surfaces of 11 that are electrically connected to 12a and 18; in the alternative, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided such terminals to electrically connect switching element 11 to 12a and 17), a plate-shaped 
Re claim 11, the closest prior art (see references on PTO 892 and IDS) discloses a method of manufacturing a semiconductor device comprising providing the structural elements common to claims 1 and 11 (see above). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method comprising mounting a switching element on the first substrate such that a source terminal overlaps the first wiring pattern and a gate terminal overlaps the second wiring pattern, the switching element being plate-shaped, and including one surface provided with the source terminal and the gate terminal and including the other surface provided with a drain terminal; applying a conductive material on the drain terminal; mounting on the switching element and the first substrate a first electrode including a plate-shaped portion and a linking section such that the plate-shaped portion overlaps the drain terminal and the linking section overlaps the third wiring pattern; mounting a second electrode being columnar on the first substrate such that the second electrode overlaps the first wiring pattern, and forming a first assembly; mounting an electronic component on the second substrate such that a first terminal overlaps the fifth wiring pattern, and forming a second assembly, the electronic component being plate-shaped, and including one surface provided with the first terminal and including the other surface provided with a second terminal; applying a conductive material to the plate-shaped portion of the first assembly; and mounting the second assembly on the first assembly such that the second terminal overlaps the plate-shaped portion and the fifth wiring pattern overlaps the second electrode.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899